UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8130


RAYMOND DARNELL JOHNSON,

                Plaintiff - Appellant,

          v.

DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:12-cv-00152-NKM-RSB)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Darnell Johnson, Appellant Pro Se.              John Michael
Parsons, Assistant Attorney General, Richmond,         Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Darnell Johnson appeals the district court’s

order   dismissing    his     42   U.S.C.   § 1983    (2006)   complaint   for

failure to state a claim.            On appeal, we confine our review to

the issues raised in Johnson’s brief.                See 4th Cir. R. 34(b).

Because Johnson does not challenge the basis for the district

court’s    disposition   in    his    informal   brief,   he   has    forfeited

appellate review of the court’s order.                 Accordingly, we deny

Johnson’s motion for leave to amend his complaint and affirm the

district    court’s   judgment.        We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                        2